10. Research, technological development and demonstration activities (2007-2013, FP7) (vote)
- Before the vote:
draftsman of the opinion of the Committee on Industry, Research and Energy. - I just wish to inform the House that the compromise package of amendments, which is in the first block, and amendment 15 represent a hard-negotiated compromise with the Council and the Commission. I would urge colleagues to vote for the package and against any other amendment, irrespective of its content or merits, because we have an agreement that will enable the Framework Programme to go forward and be implemented in January. Adopting any other amendment might put that at risk by reopening the procedure, which would be a matter of great concern to the research community.
(Applause)
(IT) Mr President, ladies and gentlemen, I have tabled two amendments: numbers 47 and 48. However, with regard to the second one, number 48, the common position has been corrected in line with the aim of this amendment. I am therefore satisfied, since there is no sense in voting on an amendment that has already been accepted.
The second part of the other amendment has been declared inadmissible, that is to say the part that specifies today's date, 30 November, as the deadline for destroying embryos used for the procurement of stem cells. I do not agree with the declaration of inadmissibility, against which I can unfortunately do nothing. What remains of the article is the replacement of the word 'extraction', as it features in the common position, with the word 'use', as Parliament was proposing back at the stage of first reading.
This is an issue of secondary importance, although, with the Commissioner having stated last night that, throughout the entire development phase of the programme, the Commission would accept the word 'use' and not the word 'extraction' - which, in practice, means that it will not fund any research into the destruction of embryos - I feel that this is a proposal that deserves to be endorsed. Therefore, on this point, I would say that we should not insist on the vote if the Members that have signed the amendment agree.
(IT) Mr President, ladies and gentlemen, I refer to the speech made by my fellow Member, Mr Casini, and to the amendment tabled by myself and others, Amendment 49. Last night, Mr Potočnik gave ample reassurances regarding the Commission statement, with which I, for my part, am already satisfied, and I do not think it necessary to insist on the amendment in question. Of course, that is my view on the matter, but if there are others affected, they can obviously insist on it.
(FR) Mr President, I think that it is necessary to return to Mr Chichester's proposal. The package as a whole has to be voted on, and some people's interpretations of the Commission's reply are incorrect. The Commission has been very clear. It said that it was going to apply the Agreement Protocol - an annexed statement aimed at ensuring that research on spare embryonic stem cells takes place in very strict conditions governed by ethical considerations. It is not, therefore, a question of reopening a debate. It is the same thing each time, and I think that Mr Chichester's proposal needs to be adhered to.
(Applause)
(DE) Mr President, now that Mr Busquin has spoken, we really do have a problem. Yesterday, the Commission took up a clear position; Mr Casini and Mr Prodi have commented on it, and Mr Busquin has just now cast doubt on it. Mr Prodi and Mr Casini have hinted that they are going to withdraw their amendments, but we do appear to need another confirmation before this vote goes ahead, and so I would ask that Mr Potočnik be again given the floor in order to repeat the statement he made yesterday.
(Protest)
We are being told different things, and yet we must be in a position to proceed with the vote with it being clear to everyone what we are voting on.
Thank you, Mrs Breyer. The position is simple. Mr Casini has withdrawn his amendments; he has made his political statement. Mr Prodi and Mr Busquin have made their positions clear. Everybody understands that it is the wish of the House to proceed on the basis of the block votes, and that is what we shall now do.